        Case 4:21-cv-01329-MWB Document 1 Filed 07/29/21 Page 1 of 11




KOLLER LAW LLC
David M. Koller, Esq. (90119)                                                Counsel for Plaintiff
2043 Locust Street, Suite 1B
Philadelphia, PA 19103
T: (215) 545-8917
F: (215) 575-0826
davidk@kollerlawfirm.com

                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CAMILLE GROOM,                                :      Civil Action No.
108 West 11th Avenue                          :
Shamokin Dam, PA 17876                        :
              Plaintiff,                      :
                                              :
       v.                                     :      Complaint and Jury Demand
                                              :
THE YANKEE CANDLE COMPANY,                    :
INC.,                                         :
1 Susquehanna Valley Mall Drive               :
Selinsgrove, PA 17870                         :
                                              :
P.O. Box 110                                  :
South Deerfield, MA 01373                     :
              Defendant.                      :


                                        CIVIL ACTION

       Plaintiff, Camille Groom                           by and through her attorney, Koller Law,

LLC, bring this civil matter against The Yankee Candle Company, Inc.

for violations of the Americans with                                          as amended, and the

Pennsylvania Human Relations Act                                                     as follows:

                                         THE PARTIES

   1. Plaintiff incorporates the preceding paragraphs as if set forth more fully at length herein.

   2. Plaintiff is an adult individual residing at the above captioned address.

   3. Upon information and belief, The Yankee Candle Company, Inc. is a manufacturer and
     Case 4:21-cv-01329-MWB Document 1 Filed 07/29/21 Page 2 of 11




   retailer of scented candles and accessories with a location at 1 Susquehanna Valley Mall

   Drive, Selinsgrove, PA 17870 and with a corporate headquarters located at P.O. Box 110,

   South Deerfield, MA 01373.

4. At all times relevant hereto, Defendant employed managers, supervisors, agents, and

   employees who Plaintiff alleges had the authority to make decisi

                   In making said decisions, these individuals engaged in the pattern and

   practice of discriminatory treatment,

           Complaint.

5. At all times relevant hereto, Defendant employed managers, supervisors, agents, and

   employees who acted directly or indirectly in the interest of the employer. In so acting,

   these individuals engaged in the pattern and practice of discriminatory treatment, which

   forms the basis of Pla

                                 JURISDICTION AND VENUE

6. Plaintiff incorporates the preceding paragraphs as if set forth more fully at length herein.

7. The Court may properly maintain personal jurisdiction over Defendant because the

   Defendant contacts with this state and this judicial district are sufficient for the exercise

   of jurisdiction and comply with traditional notions of fair play and substantial justice, thus

   satisfying the standard set forth by the United States Supreme Court in International Shoe

   Co. v. Washington, 326 U.S. 310 (1945) and its progeny.

8. The Court may exercise original subject-matter jurisdiction over the instant action pursuant

   to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States

   and seeks redress for violations of federal law.

9. The Court may also maintain supplemental jurisdiction over state law claims set forth herein



                                              2
     Case 4:21-cv-01329-MWB Document 1 Filed 07/29/21 Page 3 of 11




   pursuant to 28 U.S.C. § 1367(a) and Rule 18(a) of the Federal Rules of Civil Procedure

   because they are s

                that they form part of the same case or controversy.

10. Venue is properly laid in the Middle District of Pennsylvania pursuant to 28 U.S.C. §§

   1391(b)(1) and 1391(b)(2) because some of the Plaintiff is domiciled in this judicial

   district, the Defendant is located in this judicial district and because all of the acts and/or

   omissions giving rise to the claims set forth herein occurred in this judicial district.

                EXHAUSTION OF ADMINISTRATIVE REMEDIES

11. Plaintiff incorporates the preceding paragraphs as if set forth more fully at length herein.

12. Plaintiff exhausted her administrative remedies under the ADA and the PHRA.

13. Plaintiff timely filed a Charge                                                           Equal

                                                          alleging disability discrimination and

   retaliation against Defendant.

14. The Complaint was assigned a Charge Number of 530-2020-02634 and was dual filed with

   the Pennsylvania Human Relations Commission

15. The EEOC issued Plaintiff                                                           relative to

   the Charge and that Notice is dated April 30, 2021. Plaintiff received the notice by mail.

16. Prior to the filing of this action, Plaintiff notified the EEOC of her intent to proceed with a

   lawsuit in federal court.

17. Plaintiff files the instant Complaint within ninety (90) days of her receipt of her Right to

   Sue in this matter.

18. Plaintiff has exhausted her administrative remedies as to the allegations of this Complaint.




                                               3
       Case 4:21-cv-01329-MWB Document 1 Filed 07/29/21 Page 4 of 11




                                       MATERIAL FACTS

19. Plaintiff incorporates the preceding paragraphs as if set forth more fully at length herein.

      PLAINTIFF WAS HIRED AS A STORE MANAGER AND PERFORMED WELL

20. On July 6, 2018, Defendant hired Plaintiff in the position of Store Manager.

21. Plaintiff was well qualified for her position and performed well.



22.                                                       noticed Defendant significantly

      understaffed her store.

23.

      constant lifting and bending.



24. This constant lifting and bending severely aggravated symp

                      disc disease, including, but not limited to, sciatica and severe pain.

25. The major life activities affected by degenerative disc disease, include, but are not limited

      to, performing manual tasks, lifting, bending and working, among others.

PLAINTIFF COMPLAINED TO DISTRICT MANAGER, WHO DID NOTHING

26. In or around mid-August 2018, Plaintiff began to complain to Val Smith, District

      Manager, about needing assistance due to the manual tasks she was required to perform

      due to the short staffing at her store, which exacerbating symptoms of her degenerative

      disc disease.

27. However, Ms. Smith refused to provide the support or assistance to Plaintiff that Plaintiff

      requested, and otherwise refused and/or failed to fully discuss this matter with Plaintiff in

      a way that would determine an acceptable solution/resolution.



                                                   4
       Case 4:21-cv-01329-MWB Document 1 Filed 07/29/21 Page 5 of 11




                 PLAINTIFF AGAIN COMPLAINED TO DISTRICT MANAGER

28. In or around October 2018, Plaintiff complained again to Ms. Smith.

29. Again, Ms. Smith did not provide Plaintiff with any assistance or solutions, requested or

      otherwise.

                        PLAINTIFF SOUGHT MEDICAL TREATMENT

30. On or around November 26, 2018, Plaintiff informed Ms. Smith that she needed to be

      examined by a physician due to the amount of pain that she was in.

31. On November 27, 2018, Plaintiff was examined by Dr. James Widmaier, Orthopedic

      Surgeon, who removed Plaintiff from work due to her degenerative disc disease.

32. Dr. Widmaier placed Plaintiff on a medical leave of absence, starting that same day on

      November 27, 2018.

          PLAINTIFF WENT OUT ON A MEDICAL LEAVE AND HAD SURGERY

33. Plaintiff was out of work from November 27, 2018 and was not provided an initial return

      to work date until she had been examined and medically cleared by an Orthopedic

      Surgeon.

34. On April 23, 2019, Plaintiff had a spinal fusion at L4-S1 performed by Dr. Gregory

      Bailey, Orthopedic Surgeon, to treat her degenerative disc disease.

35. Defendant would not let Plaintiff return to work during this time period until she could

      perform frequent lifting and bending again.

      PLAINTIFF KEPT DEFENDANT AND UNUM INFORMED OF HER STATUS

36.                                                                               benefits

      administrator, Unum, that she had an appointment with Dr. Bailey on January 19, 2020,

      to determine if Plaintiff could return to work.



                                                5
         Case 4:21-cv-01329-MWB Document 1 Filed 07/29/21 Page 6 of 11




  37. At all relevant times, Plaintiff also was keeping Defendant informed of her employment

        status, health, and anticipated return to work. She was communicating with Ms. Smith

        and Chantal LNU, Human Resource Representative, at Defendant.

  38. Plaintiff was not informed that there was issue with this.

        DEFENDANT TERMINATED PLAINTIFF IN VIOLATION OF THE LAW

  39. On December 7, 2019, Plaintiff received a termination letter from Defendant dated

        November 26, 2019.

  40. The date of the letter was just six days after Plaintiff notified Unum of her January 19,




  41. Defendant alleged that the reason for                                       could not

        accommodate her requested extension to her approved medical leave of absence.

DEFENDANT FAILED TO ACCOMMODATE/RETALIATED AGAINST PLAINTIFF

  42.                                    was discriminated against due to her disability, denied a

        reasonable accommodation in the form of an extension to her otherwise approved

        medical leave of absence, and retaliated against for requesting such a reasonable

        accommodation.

  43. The conduct of Defendant violated the ADA and applicable state law.

                   COUNT I DISABILITY DISCRIMINATION
            AMERICANS WITH DISABILITIES ACT OF 1990, AS AMENDED

  44. Plaintiff incorporates the preceding paragraphs as if set forth more fully at length herein.

  45. Plaintiff is                                                                    under the

        ADA because Plaintiff has, or had at all time relevant hereto, a disability that

        substantially limits or limited one or more major life activities or because Plaintiff had a


                                                   6
          Case 4:21-cv-01329-MWB Document 1 Filed 07/29/21 Page 7 of 11




         record of such an impairment or because Plaintiff was regarded as and/or perceived by

         Defendant and its agents as being disabled.

   46. Plaintiff was qualified to perform the job.

   47. Plaintiff was subject to an adverse employment action, including, but not limited to

         termination.

   48.

                        action.

   49. Defendant did not have a legitimate non-discriminatory reason for terminating Plaintiff.

   50.                                                              terminate Plaintiff.

   51.

   52.



   53. The above actions by Defendant also constitute a failure to accommodate and a failure to

         engage in the required interactive process.

   54.

                  as set forth herein.

         WHEREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief clause of

this Complaint, infra.

                          COUNT II DISABILITY DISCRIMINATION
                          PENNSYLVANIA HUMAN RELATIONS ACT

   55. Plaintiff incorporates the preceding paragraphs as if set forth more fully at length herein.

   56.                                                                      is defined under the

         PHRA because Plaintiff has, or had at all time relevant hereto, a disability that

         substantially limits or limited one or more major life activities or because Plaintiff had a


                                                    7
          Case 4:21-cv-01329-MWB Document 1 Filed 07/29/21 Page 8 of 11




         record of such an impairment or because Plaintiff was regarded as and/or perceived by

         Defendant and its agents as being disabled.

   57. Plaintiff was qualified to perform the job.

   58. Plaintiff was subject to an adverse employment action, including, but not limited to

         termination.

   59. Circumstances indicated that Plaintiff

                        action.

   60. Defendant did not have a legitimate non-discriminatory reason for terminating Plaintiff.

   61.

   62. The purported reason

   63.



   64. The above actions by Defendant also constitute a failure to accommodate and a failure to

         engage in the required interactive process.

   65.

                  as set forth herein.

         WHEREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief clause of

this Complaint, infra.

                          COUNT III RETALIATION
             AMERICANS WITH DISABILITIES ACT OF 1990, AS AMENDED

   66. Plaintiff incorporates all the above paragraphs as if they were set forth at length herein.

   67. Plaintiff engaged in activity protected by the ADA when she requested reasonable

         accommodations.

   68. Thereafter, Defendant took adverse employment actions against Plaintiff, including, but


                                                   8
          Case 4:21-cv-01329-MWB Document 1 Filed 07/29/21 Page 9 of 11




         not limited to, termination.

   69.

               the adverse employment action.

         WHEREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief clause of

this Complaint, infra.

                               COUNT IV RETALIATION
                         PENNSYLVANIA HUMAN RELATIONS ACT

   70. Plaintiff incorporates all the above paragraphs as if they were set forth at length herein.

   71. Plaintiff engaged in activity protected by the PHRA when she requested reasonable

         accommodations.

   72. Thereafter, Defendant took adverse employment actions against Plaintiff, including, but

         not limited to, termination.

   73. There exists a causal

               the adverse employment action.

         WHEREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief clause of

this Complaint, infra.


                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, Camille Groom, requests that the Court grant her the following

relief against Defendant:

         (a)      Compensatory damages;

         (b)      Punitive damages;

         (c)      Liquidated damages;

         (d)      Emotional pain and suffering;



                                                  9
        Case 4:21-cv-01329-MWB Document 1 Filed 07/29/21 Page 10 of 11




       (e)

       (f)     Recoverable costs;

       (g)     Pre and post judgment interest;

       (h)     An allowance to compensate for negative tax consequences;

       (i)




       (j)



       (k)




       (l)




                                    JURY TRIAL DEMAND

       Demand is hereby made for a trial by jury as to all issues.



                                       CERTIFICATION

      I hereby certify that to the best of my knowledge and belief the above matter in controversy

is not the subject of any other action pending in any court or of a pending arbitration proceeding,

nor at the present time is any other action or arbitration proceeding contemplated.




                                                 10
        Case 4:21-cv-01329-MWB Document 1 Filed 07/29/21 Page 11 of 11




                                    RESPECTFULLY SUBMITTED,

                                    KOLLER LAW, LLC


Date: July 29, 2021            By: /s/ David M. Koller
                                   David M. Koller, Esquire (90119)
                                   2043 Locust Street, Suite 1B
                                   Philadelphia, PA 19103
                                   215-545-8917
                                   davidk@kollerlawfirm.com

                                    Counsel for Plaintiff




                                       11
